Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00281-CR

                                          Kevin BALDITT,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR3121
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 3, 2015

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence on July 21, 2014, and appellant did not file a motion for

new trial. The deadline for filing a notice of appeal was, therefore, August 20, 2014. See TEX. R.

APP. P. 26.2(a)(1). A notice of appeal was not filed until April 27, 2015; it was postmarked April

24, 2015. Appellant did not timely file a motion for extension of time to file the notice of appeal.

See id. R. 26.3.

           On May 12, 2015, we ordered appellant to file a written response on or before June 11,

2015, showing cause why the appeal should not be dismissed for want of jurisdiction. Appellant’s
                                                                                      04-15-00281-CR


appointed appellate counsel filed a response on May 22, 2015, agreeing that appellant’s pro se

notice of appeal was untimely and this court lacked jurisdiction. Because the notice of appeal in

this case was not timely filed, we lack jurisdiction to entertain the appeal. See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d
241 (Tex. Crim. App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the

Texas Code of Criminal Procedure governs out-of-time appeals from felony convictions).

Accordingly, we dismiss this appeal for want of jurisdiction.


                                                  PER CURIAM

Do Not Publish




                                                -2-